Exhibit 10.1

Execution Copy

AGENCY AGREEMENT

Federal Trust Corporation

(a Florida corporation)

Up to 40,000,000 Shares of Common Stock

Subscription Rights to Purchase Shares of Common Stock

Warrants to Purchase Shares of Common Stock

May 8, 2008

Stifel, Nicolaus & Company, Incorporated

18 Columbia Turnpike

Florham Park, New Jersey 07932

Ladies and Gentlemen:

Federal Trust Corporation, a Florida corporation (the “Company”), and Federal
Trust Bank, a federally-chartered stock savings bank (the “Bank”), hereby
confirm, jointly and severally, their agreement with Stifel, Nicolaus & Company,
Incorporated (the “Agent”), subject to the terms and conditions set forth below,
with respect to the proposed distribution by the Company to its shareholders of
rights entitling their holders to subscribe for shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”).

Section 1. The Offering The Company is distributing, at no charge, subscription
rights to purchase shares of Common Stock to the holders of record of its Common
Stock (a “Record Date Shareholder”) at the close of business on May 6, 2008 (the
“Record Date”) and, subject to the rights of such holders described below, to
certain other purchasers on a standby basis. Each Record Date Shareholder will
receive one non-transferable subscription right (a “Right”) for every share of
Common Stock held of record at the close of business on the Record Date. Each
Right will entitle the holder thereof to subscribe for a certain number shares
of Common Stock (the “Underlying Shares”) at the subscription price per share
(the “Subscription Price”) (the “Basic Subscription Privilege”). Each Record
Date Shareholder who exercises in full its Basic Subscription Privilege will
also be eligible to subscribe at the Subscription Price for shares of Common
Stock (the “Excess Shares”) not otherwise purchased pursuant to the exercise of
the Basic Subscription Privilege up to the total number of Underlying Shares,
subject to availability, proration and reduction by the Company in certain
circumstances and, in all instances, to a limit on ownership of the Common Stock
(the “Over-Subscription Privilege”). The offer and sale of the Underlying Shares
pursuant to the exercise of the Basic Subscription Privilege and the
Over-Subscription Privilege are referred to herein as the “Rights Offering.”

The Company also intends to enter into Standby Purchase Agreements pursuant to
which certain institutional investors and high net worth individuals (the
“Standby Purchasers”) have severally agreed, subject in each case to a maximum
standby commitment under certain conditions, to acquire from the Company at the
Subscription Price the Underlying Shares remaining upon completion of the Rights
Offering. The Standby Purchase Agreements will



--------------------------------------------------------------------------------

require that the Standby Purchasers agree to purchase and the Company agrees to
sell, and thus guarantee the availability of, a minimum number of shares of
Common Stock (the “Additional Shares”) at the Subscription Price if a sufficient
number of Underlying Shares are not available after the exercise of the Basic
Subscription Privilege and the Over-Subscription Privilege to satisfy the
purchase commitments of the Standby Purchasers, subject to reduction to a
minimum number of shares to the extent Record Date Shareholders subscribe for
all of the Rights distributed to them (the “Minimum Standby Obligation”).
Pursuant to the Standby Purchase Agreement, the Company has agreed to provide
two of the Standby Purchasers warrants (the “Warrants”) that would entitle these
investors to purchase shares of Common Stock at the Subscription Price. The
Rights Offering and the offering to the Standby Purchasers are together referred
to herein as the “Stock Offering,” and the Underlying Shares, the Additional
Shares and the Warrants are together referred to herein as the “Securities.”

In connection with the Stock Offering, the Company has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-1
(No. 333-150051) including the related preliminary prospectus or prospectuses
covering the registration of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”). Promptly after execution and delivery of this
Agreement, the Company will prepare and file a prospectus in accordance with the
provisions of Rule 430A (“Rule 430A”) of the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”) and
paragraph (b) of Rule 424 (“Rule 424(b)”) of the Securities Act Regulations. The
information included in such prospectus that was omitted from such registration
statement at the time it became effective but that is deemed to be part of such
registration statement at the time it became effective pursuant to paragraph
(b) of Rule 430A is referred to as “Rule 430A Information.” Each prospectus used
before such registration statement became effective, and any prospectus that
omitted Rule 430A Information that was used after such effectiveness and prior
to the execution and delivery of this Agreement, is herein called a “preliminary
prospectus.” Such registration statement, including the exhibits, and the
schedules thereto, if any, and any documents incorporated by reference therein
pursuant to Item 12 of Form S-1 under the Securities Act at the time it became
effective and including the Rule 430A Information, is herein called the
“Registration Statement.” The final prospectus, including the preliminary
prospectus, and any documents incorporated by reference therein, in the form
first furnished to the Agent for use in connection with the offering of the
Securities is herein called the “Prospectus.” For purposes of this Agreement,
all references to the Registration Statement, any preliminary prospectus, the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”).

Section 2. Appointment of Agent Subject to the terms and conditions of this
Agreement, the Company hereby appoints the Agent as its exclusive financial
advisor and marketing agent to use its best efforts to solicit the exercise of
Rights and to advise and assist the Company in connection with the Stock
Offering. It is acknowledged by the Company that the Agent shall not be
obligated to purchase any shares of Common Stock, Rights, or Securities and
shall not be obligated to take any action that is inconsistent with any
applicable law, regulation, decision or order.

 

2



--------------------------------------------------------------------------------

The Company and the Agent agree that the Agent is an independent contractor with
respect to its solicitation of the Standby Purchasers and the exercise of Rights
contemplated by this Agreement and the performance of any financial advisory
services to the Company contemplated by this Agreement or otherwise.

In rendering the services contemplated by this Agreement, the Agent will not be
subject to any liability to the Company or any of its affiliates for any act or
omission on the part of any securities broker or dealer (other than the Agent or
employees of the Agent) or any other person, and the Agent will not be liable
for acts or omissions in performing its obligations under this Agreement, except
for any losses, claims, damages, liabilities and expenses determined in a final
judgment by a court of competent jurisdiction to have resulted from any acts or
omissions undertaken or omitted to be taken by the Agent through its gross
negligence or willful misconduct.

Section 3. Fees In addition to the expenses specified in Section 8 hereof, as
compensation for the Agent’s services under this Agreement, the Agent has
received or will receive the following fees from the Company; provided, however,
notwithstanding anything to the contrary in this Agreement or the Letter
Agreement, in the event the offering is not completed the Agent will receive
only a reimbursement of out-of-pocket accountable expenses actually incurred:

(a) an advisory and management fee of $100,000 (the “Advisory Fee”) in
connection with the advisory, marketing and administrative services provided by
the Agent as listed on Schedule A, which shall be paid as follows: (i) $50,000
was paid upon the execution of the letter agreement, dated January 17, 2008 (as
amended on May 1, 2008 and May 7, 2008, the “Letter Agreement”) and (ii) $50,000
will be paid upon the Registration Statement being declared effective by the
Commission; provided, however, in compliance with Financial Industry Regulatory
Authority (“FINRA”) Rule 2710(f)(2)(C), the Agent will not receive any payment
of commissions or reimbursement of expenses prior to the commencement of the
Stock Offering, except a reasonable advance against out-of-pocket accountable
expenses actually anticipated to be incurred by the Agent, which advance is
reimbursed to the Company to the extent not actually incurred; and

(b) a placement fee (the “Placement Fee”) consisting of one percent (1.0%) of
the dollar amount of Common Stock sold to Record Date Shareholders pursuant to
the Rights Offering, plus a fee of five percent (5.0%) of the dollar amount of
the Common Stock and any warrants for Common Stock or other securities of the
Company issued or sold to the Standby Purchasers (whether they purchase in the
Rights Offering or otherwise); provided, however, notwithstanding anything to
the contrary in this Agreement or the Letter Agreement, in the event the Stock
Offering is completed, the maximum Placement Fee that the Agent will receive
will be $3,000,000 and the total maximum compensation to be received by the
Agent will be $3,400,000, which includes the Advisory Fee, the Placement Fee,
the Opinion Fee (as defined below) and the maximum out-of-pocket expenses and
legal fees as set forth in Section 8 of this Agreement.

Notwithstanding anything to the contrary herein, the Agent may, in its sole
discretion, establish a concession to be paid for Common Stock sold to Standby
Purchasers and other investors arranged by the Agent or selected FINRA member
broker-dealers (the “Selling Group”) and the Company shall have no further fee
obligation associated with these sales.

 

3



--------------------------------------------------------------------------------

If either the Advisory Fee or the Placement Fee is not fully paid when due, the
Company shall pay all costs of collection or other enforcement of the Agent’s
rights hereunder, including but not limited to, attorneys’ fees and expenses,
whether collected or enforced by suit or otherwise. The Advisory Fee and
Placement Fee are non-negotiable and are not subject to any reduction, set-off,
counterclaim or refund for any reason.

(c) In addition, if requested by the Company, the Agent shall render an opinion
to the Board of Directors of the Company as to the fairness to the Company, from
a financial point of view, of the consideration to be paid to the Company in
connection with the Rights Offering (an “Opinion”). It is understood that an
Opinion will be dated as of a date reasonably proximate to the closing of the
Rights Offering and will be subject to such qualifications and assumptions as
the Agent deems necessary or advisable in its professional judgment. It is
further understood that, if an Opinion is requested to be included in a proxy
statement distributed in connection with a shareholders’ meeting of the Company
and the Agent consents to such inclusion, the Opinion will be reproduced in such
proxy statement in full, and any description of or reference to the Agent or
summary of the Opinion in such proxy statement will be in a form reasonably
acceptable to the Agent and its counsel and consistent with similar descriptions
or references in transactions of this type. In rendering an Opinion, the Agent
will direct its advice solely to the Board of Directors of the Company and such
advice will not constitute a recommendation to any shareholder of the Company as
to how such shareholder should vote at any shareholders’ meeting held in
connection with the Rights Offering or whether or not to exercise any rights
granted to such shareholder in the Rights Offering. An Opinion will not be
reproduced, summarized, described or referred to without the Agent’s prior
written consent.

In consideration for the Agent rendering the Opinion, the Company shall pay the
Agent a fee of $100,000, payable upon delivery of the Agent’s Opinion (the
“Opinion Fee”). The Opinion Fee shall be earned when delivered and shall be
nonrefundable, even in the event that the Agent is unable to provide its opinion
that the consideration to be paid to the Company in connection with the Rights
Offering is fair, from a financial point of view, to the Company or if the
Company determines not to proceed with such transaction.

If this Agreement is terminated in accordance with the provisions of Section 9
or 13 hereof or the sale of the Securities is not consummated, notwithstanding
anything to the contrary in this Agreement or the Letter Agreement, the Agent
will receive only a reimbursement of out-of-pocket accountable expenses actually
incurred.

Section 4. Closing If at least the minimum number of Securities, as disclosed on
the cover of the Prospectus, is sold, the Company agrees to issue or have issued
the Securities sold and to deliver the certificates, or other evidence, for such
Securities at the Closing Time against payment therefore by release of funds
from the subscription agent referred to herein. The closing (the “Closing”)
shall be held at the offices of Luse Gorman Pomerenk & Schick, P.C. in
Washington, D.C., at 10:00 a.m., Eastern Time, or at such other place and time
as shall be agreed upon by the parties hereto, on a business day to be agreed
upon by the parties hereto. At the

 

4



--------------------------------------------------------------------------------

Closing, the Company shall deliver to the Agent by wire transfer in same-day
funds the commissions, fees and expenses owing to the Agent as set forth in
Sections 3 and 8 hereof and the opinions required hereby and other documents
deemed reasonably necessary by the Agent shall be executed and delivered to
effect the Stock Offering and the issuance of the Securities as contemplated
hereby and pursuant to the terms of the Prospectus. The Company shall notify the
Agent by telephone, confirmed in writing, when funds shall have been received
for all the Securities. Certificates or other evidence of the Securities shall
be delivered directly to the purchasers thereof in accordance with their
instructions. The date upon which the Company shall release for delivery all of
the Securities, in accordance with the terms hereof, is herein called the
“Closing Date.” The hour on the Closing Date at which the Company shall release
for delivery all of the Securities in accordance with the terms hereof is called
the “Closing Time.”

Section 5. Representations and Warranties of the Company and the Bank

The Bank and the Company jointly and severally represent and warrant to the
Agent that, except as disclosed in the Prospectus:

(a) The Bank and the Company have all such power, authority, authorizations,
approvals and orders as may be required to enter into this Agreement, to carry
out the provisions and conditions hereof and to distribute the Rights and issue
and sell the Securities as provided herein and as described in the Prospectus.
Subject to receipt of shareholder approval of the sale to Standby Purchasers and
an amendment to the Company’s Restated Articles of Incorporation, the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein have been duly and validly authorized by all
necessary corporate action on the part of the Bank and the Company. This
Agreement has been validly executed and delivered by the Company and the Bank,
and is a valid, legal and binding obligation of the Company and the Bank
enforceable in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy laws, insolvency laws, or other laws
affecting the enforcement of creditors’ rights generally, or the rights of
creditors of savings institutions insured by the Federal Deposit Insurance
Corporation (“FDIC”) (including the laws relating to the rights of the
contracting parties to equitable remedies) (the “Bankruptcy and Equitable Relief
Exception”).

(b) The Subscription Agent Agreement has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Subscription Agent, constitutes a legal, valid and binding obligation of
the Company enforceable in accordance with its terms, except to the extent
limited by the Bankruptcy and Equitable Relief Exception.

(c) The Registration Statement was declared effective by the Commission on
May 8, 2008; and no stop order has been issued with respect thereto and no
proceedings therefore have been initiated or, to the knowledge of the Company,
threatened by the Commission, and any request on the part of the Commission for
additional information has been complied with. At the time the Registration
Statement, including the Prospectus contained therein (including any amendment
or supplement thereto), became effective, the Registration Statement complied as
to form in all material respects with the Securities Act, the Securities Act
Regulations and the Registration Statement, including the Prospectus contained
therein

 

5



--------------------------------------------------------------------------------

(including any amendment or supplement thereto), any Blue Sky Application or any
Sales Information (as such terms are defined in Section 10 hereof) authorized by
the Company for use in connection with the Stock Offering, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. At the time the
subscription ratio and subscription price are determined, at the time any Rule
424(b) or 424(c) Prospectus is filed with the Commission and at the Closing Time
referred to in Section 4, the Registration Statement, including the Prospectus
contained therein (including any amendment or supplement thereto), and any Blue
Sky Application or any Sales Information authorized by the Company for use in
connection with the Stock Offering, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the representations and warranties in
this Section 5(c) shall not apply to statements or omissions made in reliance
upon and in conformity with written information furnished to the Company by the
Agent regarding the Agent expressly for use under the caption “Plan of
Distribution – Financial Advisor” in the Prospectus and in Blue Sky
Applications.

(d) At the time of filing the Registration Statement and any post-effective
amendments thereto, at the earliest time thereafter that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act Regulations) of the Securities and at the date
hereof, the Company was not an “ineligible issuer” as defined in Rule 405 of the
Securities Act Regulations (“Rule 405”). At the time of the filing of the
Registration Statement and at the time of the use of any issuer free writing
prospectus, as defined in Rule 433(h), the Company met the conditions required
by Rules 164 and 433 for the use of a free writing prospectus. If required to be
filed, the Company has timely filed or will timely file any issuer free writing
prospectus related to the offered Securities at the time it is required to be
filed under Rule 433 and, if not required to be filed, will retain such free
writing prospectus in the Company’s records pursuant to Rule 433(g) and if any
issuer free writing prospectus is used after the date hereof in connection with
the offering of the Securities the Company will file or retain such free writing
prospectus as required by Rule 433.

(e) As of the Applicable Time, neither (i) the Issuer-Represented General Free
Writing Prospectus(es) issued at or prior to the Applicable Time and the
Statutory Prospectus, all considered together (collectively, the “General
Disclosure Package”), nor (ii) any individual Issuer-Represented Limited-Use
Free Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from any Prospectus
included in the Registration Statement relating to the offered Securities or any
Issuer-Represented Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein. As used in this paragraph and elsewhere in this Agreement:

(i) “Applicable Time” means each and every date when a potential purchaser
submitted a subscription or otherwise committed to purchase Securities.

(ii) “Statutory Prospectus,” as of any time, means the Prospectus

 

6



--------------------------------------------------------------------------------

relating to the offered Securities that is included in the Registration
Statement relating to the offered Securities immediately prior to that
time, including any document incorporated by reference therein.

(iii) “Issuer-Represented Free Writing Prospectus” means any “issuer free
writing prospectus,” as defined in Rule 433(h), relating to the offered
Securities that is required to be filed with the Commission by the Company or
required to be filed with the Commission. The term does not include any writing
exempted from the definition of prospectus pursuant to clause (a) of
Section 2(a)(10) of the Securities Act, without regard to Rule 172 or Rule 173.

(iv) “Issuer-Represented General Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors.

(v) “Issuer-Represented Limited-Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Free Writing Prospectus. The term Issuer-Represented Limited-Use Free
Writing Prospectus also includes any “bona fide electronic road show,” as
defined in Rule 433, that is made available without restriction pursuant to
Rule 433(d)(8)(ii) or otherwise, even though not required to be filed with the
Commission.

(f) Each Issuer-Represented Free Writing Prospectus, as of its date of first use
and at all subsequent times through the completion of the Offering and sale of
the offered Securities or until any earlier date that the Company notified or
notifies the Agent (as described in the next sentence), did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement relating to the
offered; provided, however this sentence shall not apply to statements or
omissions made in reliance upon and in conformity with written information
furnished to the Company by the Agent expressly for use therein. If at any time
following the date of first use of an Issuer-Represented Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer-Represented Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement relating to the offered
Securities or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company has notified or will notify
promptly the Agent so that any use of such Issuer-Represented Free-Writing
Prospectus may cease until it is amended or supplemented and the Company has
promptly amended or will promptly amend or supplement such Issuer-Represented
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.

(g) The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Securities Act and the Securities Act Regulations
or the Exchange Act, and the Exchange Act Regulations, as applicable, and, when
read together with the other information in the Prospectus, at the time the
Registration Statement became effective, at the time the Prospectus was issued

 

7



--------------------------------------------------------------------------------

and at the Closing Time referred to in Section 4 hereof, did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading

(h) Hacker, Johnson and Smith PA, the accounting firm that certified the
financial statements and supporting schedules of the Company included in the
Registration Statement and the Prospectus, has advised the Company that it is an
independent registered public accounting firm with the Public Company Accounting
Oversight Board as required by the Securities Act and the Securities Act
Regulations. With respect to the Company, Hacker, Johnson and Smith PA has
advised the Company that it is not and has not been in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley
Act”) and the related rules and regulations of the Commission.

(i) The consolidated financial statements of the Company, together with the
related schedules and notes, included in the Registration Statement, General
Disclosure Package and the Prospectus, present fairly the financial condition
and results of operations of the Company and its consolidated subsidiaries at
the dates indicated and the periods specified on its balance sheet, income
statement, statement of shareholders’ equity and statement of cash flows. The
financial statements comply in all material respects with the applicable
accounting requirements of Title 12 of the Code of Federal Regulations,
Regulation S-X of the Commission, and accounting principles generally accepted
in the United States of America (“GAAP”) applied on a consistent basis during
the periods presented except as otherwise noted therein, and present fairly in
all material respects the information required to be stated therein. The other
financial, statistical and pro forma information and related notes included in
the Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement. No other financial statements or supporting schedules
are required to be included in the Registration Statement, the General
Disclosure Package and the Prospectus. To the extent applicable, all disclosures
contained in the Registration Statement or the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act, the Exchange Act
Regulations and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable.

(j) Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and Prospectus, and
except as described in or specifically contemplated by the Prospectus: (i) the
Company and its subsidiaries have not incurred any material liabilities or
obligations, indirect, direct or contingent, or entered into any material verbal
or written agreement or other transaction whether or not arising in the ordinary
course of business or that could result in a material reduction in the future
earnings of the Company and its subsidiaries (taken as a whole); (ii) there has
not been any material increase in the long-term debt of the Company and its
subsidiaries’ (taken as a whole) or in the aggregate dollar or principal amount
of the Company’s and its subsidiaries (taken as a whole) assets that are
classified as substandard, doubtful or loss or loans that are 90 days or more
past due or real estate acquired by foreclosure; (iii) there has not been any
condition, event, change or occurrence that has or may reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
business, assets, liabilities, prospects or operations of Company and its

 

8



--------------------------------------------------------------------------------

subsidiaries on a consolidated basis (a “Material Adverse Effect”) on the
aggregate dollar amount of the Company’s and its subsidiaries’ (taken as a
whole) deposits or their consolidated net worth or spread; (iv) there has been
no material adverse change in the Company’s and its subsidiaries’ relationship
with its insurance carriers, including, without limitation, cancellation or
other termination of the Company’s or its subsidiaries’ fidelity bond or any
other type of insurance coverage; (v) except as disclosed in the Prospectus
there has been no material change in management of the Company or its
subsidiaries; (vi) the Company and its subsidiaries have not sustained any
material loss or interference with their respective business or properties from
fire, flood, windstorm, earthquake, accident or other calamity, whether or not
covered by insurance; (vii) the Company has not paid or declared any dividends
or other distributions with respect to its capital stock and the Company and its
subsidiaries are not in default in the payment of principal or interest on any
outstanding debt obligations; and (viii) there has not been any change in the
capital stock (other than upon the sale of the Common Stock hereunder.

(k) The Company is a registered savings and loan holding company under the Home
Owners’ Loan Act, as amended (“HOLA”), has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Florida, with the corporate power and authority to own its properties and to
conduct its business as described in the General Disclosure Package and the
Prospectus, and is qualified to transact business and in good standing in each
jurisdiction in which the conduct of business requires such qualification unless
the failure to qualify in one or more of such jurisdictions would not have a
Material Adverse Effect. The Company has obtained all licenses, permits and
other governmental authorizations required for the conduct of its business,
except those that individually or in the aggregate would not have a Materially
Adverse Effect; and all such licenses, permits and governmental authorizations
are in full force and effect, and the Company is in compliance therewith in all
material respects.

(l) Each direct or indirect subsidiary of the Company, other than the Bank, has
been duly organized and is validly existing in good standing under the laws of
the jurisdiction of its incorporation or organization, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the General Disclosure Package and the Prospectus and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Bank is a duly organized and validly existing
federally-chartered stock savings bank chartered under the laws of the United
States. All of the issued and outstanding capital stock of each such subsidiary
has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Company, directly or through subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity
(except with respect to the preferred stock of Federal Trust Statutory Trust I);
none of the outstanding shares of capital stock of the Company or any subsidiary
was issued in violation of the preemptive or similar rights of any
securityholder of such subsidiary. The only subsidiaries of the Company are the
subsidiaries listed on Exhibit 21 to the Registration Statement.

(m) The deposit accounts of the Bank are insured by the FDIC to the legal
maximum, and the Bank has paid all premiums and assessments required by the FDIC
and the regulations thereunder and no proceeding for the termination or
revocation of such insurance is pending or, to the Bank’s knowledge, threatened.
Except as disclosed in the Prospectus, the Bank is a member of the Federal Home
Loan Bank of Atlanta.

 

9



--------------------------------------------------------------------------------

(n) The Securities have been duly authorized for issuance and sale as provided
herein and as described in the General Disclosure Package and the Prospectus,
the Company has a duly authorized and outstanding capitalization as set forth
under “Capitalization” in the General Disclosure Package and the Prospectus, and
all the issued and outstanding shares of capital stock are, and the Securities
when issued, delivered and paid for as described in the General Disclosure
Package and the Prospectus will be, validly issued and outstanding, fully paid
and nonassessable with no personal liability attaching to the ownership of them;
the issuance of the Securities is not subject to preemptive rights; and the
terms and provisions of the Securities will conform in all material respects to
the description thereof contained in the General Disclosure Package and the
Prospectus. Upon issuance of the Securities sold, good title to the Securities
will be transferred from the Company to the purchasers of Common Stock against
payment therefor as set forth in the General Disclosure Package and Prospectus
and any applicable certificates used to evidence the Securities will be in due
and proper form.

(o) Neither the Company nor any of its subsidiaries is in violation of their
respective articles of incorporation or charter or their respective bylaws, or
in material breach or default in the performance or observance of any
obligation, agreement, covenant, or condition contained in any agreement,
judgment, decree, order, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Company or any subsidiary is
a party or by which they, or any of their respective property, may be bound
(collectively, “Agreements and Instruments”) that would result in a Material
Adverse Effect and there does not exist any state of facts that constitutes an
event of default on the part of the Company or any of its subsidiaries as
defined in the Agreements and Instruments or that, with notice or lapse of time
or both, would constitute such an event of default that individually or in the
aggregate would result in a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the Subscription Agent Agreement and the
consummation of the transactions contemplated by this Agreement, the
Subscription Agent Agreement and in the Registration Statement (including,
without limitation, the distribution of the Rights and the allotment, issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the General Disclosure Package and Prospectus under
the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any subsidiary pursuant to, the Agreements and Instruments
(except for such conflicts, breaches or defaults, Repayment Events, or liens,
charges or encumbrances that would not result in a Material Adverse Effect), nor
will such action result in any violation of the provisions of the articles of
incorporation or charter or bylaws of the Company or any subsidiary or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any subsidiary or any of their assets,
properties or operations except for violations that would not, individually or
in the aggregate, result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition that gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary.

 

10



--------------------------------------------------------------------------------

(p) Except as disclosed in the General Disclosure Package and the Prospectus, no
enforcement proceeding, whether formal or informal, has been commenced against
the Company or any of its subsidiaries by the Office of Thrift Supervision
(“OTS”) or FDIC or, to the Company’s and its subsidiaries’ knowledge, any other
governmental authority, nor have any such proceedings been instituted, or to the
Company’s knowledge, threatened or recommended. Except as disclosed in the
General Disclosure Package and the Prospectus, the Company and its subsidiaries
are not in material violation of any directive from the OTS, the FDIC, or any
other agency that has directed the Company to make any material change in the
method of conducting their respective businesses; the Company and its
subsidiaries have conducted and are conducting their respective businesses so as
to comply in all material respects with all applicable statutes and regulations
(including, without limitation, regulations, decisions, directives and orders of
the OTS, the Commission and the FDIC), except where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect; and
there is no legal or regulatory action, injunction, judgment, decree or order of
any court, regulatory body, administrative agency or other governmental body
pending or, to the knowledge of the Company, threatened to which the Company or
any of its subsidiaries is or may be a party or of which property owned or
leased by the Company or any of its subsidiaries is or may be the subject, or
related to environmental, discrimination or financial regulatory matters, which
actions, suits or proceedings might, individually or in the aggregate, prevent
or adversely affect the transactions contemplated by this Agreement or are
likely to result in a Material Adverse Effect.

(q) No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
any subsidiary’s principal suppliers, manufacturers, customers or contractors,
which, in either case, may reasonably be expected to result in a Material
Adverse Effect.

(r) The Company has or its subsidiaries have good and marketable title to all
their properties and assets, free and clear of all liens, charges, encumbrances
or restrictions (other than pledges with respect to Federal Home Loan Bank
borrowings, pledges to the Federal Reserve Bank of Atlanta and securities
pledged to secure local government deposits and as collateral for repurchase
agreements), except such as do not materially adversely affect the value of such
properties and assets and do not interfere with the use made or proposed to be
made of such properties and assets by the Company and its subsidiaries; all of
the leases and subleases material to the business of the Company or its
subsidiaries or under which the Company holds properties described in the
General Disclosure Package and the Prospectus are in full force and effect; and
the Company has or its subsidiaries have no notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
its subsidiaries as owner or as lessee or sublessee under any of the leases or
subleases mentioned above, or materially affecting or questioning the rights of
the Company or its subsidiaries to the continued possession of the leased or
subleased premises under any such lease or sublease. Except as disclosed in the
General Disclosure Package and the Prospectus and other than such leases and
properties as are immaterial in the aggregate, the Company or its subsidiaries
owns or leases all such properties as are necessary to its operations as now
conducted or, as proposed to be conducted.

 

11



--------------------------------------------------------------------------------

(s) Except as disclosed in or specifically contemplated by the General
Disclosure Package and the Prospectus, the Company and its subsidiaries have
sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals and governmental authorizations to conduct their businesses as now
conducted; the expiration of any trademarks, trade names, patent rights,
copyrights, licenses, approvals or governmental authorizations would not,
individually or in the aggregate, have a Material Adverse Effect; and the
Company and its subsidiaries have no knowledge of any material infringement by
them of trademarks, trade names, patent rights, copyrights, licenses, trade
secrets or other similar rights of others, and, to the Company’s and its
subsidiaries’ knowledge, there is no claim being made against the Company or any
of its subsidiaries regarding trademark, trade name, patent, copyright, license,
trade secret or other infringement that could, individually or in the aggregate,
have a Material Adverse Effect.

(t) The Company and the Bank have timely filed or requested an extension of all
required federal, state and local tax returns, have paid all taxes that have
become due and payable in respect of such returns, except where permitted to be
extended, have made adequate reserves for similar future tax liabilities, and no
deficiency has been asserted with respect thereto by any taxing authority.

(u) The statistical and market related data contained in the General Disclosure
Package, the Prospectus and the Registration Statement are based on or derived
from sources that the Company believes are reliable and accurate.

(v) The Company and its subsidiaries maintain disclosure controls and procedures
and internal control over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act). The Company’s independent
registered public accounting firm and the Audit Committee of the Board of
Directors have been advised of: (i) any significant deficiencies or material
weaknesses in the design or operation of internal control over financial
reporting that are reasonably likely to adversely affect the Company’s ability
to record, process, summarize, and report financial data; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting.

(w) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) and 8(e) of the Securities Act, and the Company
is not the subject of a pending proceeding under Section 8A of the Securities
Act in connection with the offering of the Securities.

(x) Except for the consents required by the OTS and FINRA, which have been or
will be obtained, no approval, authorization, consent or other order of any
regulatory or supervisory or other public authority is required for the
execution, delivery and performance of this Agreement or the Subscription Agent
Agreement by the Company, the consummation by the Company of the transactions
contemplated by this Agreement, or by the Subscription Agent Agreement,
including, without limitation, the distribution of the Rights and the allotment,
issue

 

12



--------------------------------------------------------------------------------

and sale of the Common Stock, except those that have been obtained and those
that may be required under the Securities Act or under state securities laws or
blue sky laws of the various states in which the Common Stock is to be offered.

(y) Other than as disclosed in the General Disclosure Package and the
Prospectus, the Company has not: (i) issued any securities within the last 18
months (except for notes to evidence bank loans or other liabilities in the
ordinary course of business); (ii) had any dealings with respect to sales of
securities within the 12 months prior to the date hereof with any other member
of FINRA, or any person related to or associated with another member, other than
discussions and meetings relating to the Stock Offering and purchases and sales
of United States government and agency and other securities in the ordinary
course of business; (iii) engaged any intermediary between the Agent and the
Company in connection with the Stock Offering, and no person is being
compensated in any manner for such services; or (iv) entered into a financial or
management consulting agreement except for the Letter Agreement and as
contemplated hereunder.

(z) There are no material contracts or other documents that are required to be
described in the General Disclosure Package and the Prospectus or filed as
exhibits to the Registration Statement by the Securities Act or by the
Securities Act Regulations that have not been described in the General
Disclosure Package and the Prospectus or filed as exhibits to the Registration
Statement or incorporated in the Registration Statement by reference as
permitted by the Securities Act Regulations; the contracts so described in the
General Disclosure Package and the Prospectus are in full force and effect on
the date hereof; the descriptions thereof or references thereto are correct in
all material respects; and neither the Company nor any of its subsidiaries, nor,
to the knowledge of the Company, any other party is in breach of or default
under any of such contracts

(aa) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(bb) The Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act, the rules and regulations of the Commission thereunder, and
the corporate governance and other rules and requirements of American Stock
Exchange and will comply in all material respects with any such provisions that
will become effective in the future upon their effectiveness. The Bank complies
in all material respects with the applicable financial record keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the regulations and rules thereunder.

(cc) The Company and the Bank have not relied upon Agent or its counsel for any
legal, tax or accounting advice in connection with the Stock Offering.

 

13



--------------------------------------------------------------------------------

(dd) The Company and the Bank comply in all material respects with all laws,
rules and regulations relating to environmental protection, and none of them has
been notified or is otherwise aware that any of them is potentially liable, or
is considered potentially liable, under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, or any other
Federal, state or local environmental laws and regulations; no action, suit,
regulatory investigation or other proceeding is pending, or to the knowledge of
the Company or the Bank, threatened against the Company or the Bank relating to
environmental protection, nor do the Company or the Bank have any reason to
believe any such proceedings may be brought against any of them; and no
disposal, release or discharge of hazardous or toxic substances, pollutants or
contaminants, including petroleum and gas products, as any of such terms may be
defined under federal, state or local law, has occurred on, in, at or about any
facilities or properties owned or leased by the Company or the Bank or in which
the Company or the Bank have a security interest, unless such disposal, release
or discharge would not have a Material Adverse Effect on the Company or the
Bank.

(ee) The Company and each of it subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “employee benefit plan” (as defined in ERISA) for which the Company or
any of it subsidiaries or ERISA Affiliates would have any liability; the Company
and each of its subsidiaries or their ERISA Affiliates have not incurred and do
not expect to incur liability under (A) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (B) Sections
412, 4971, 4975 or 4980B of the United States Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder
(collectively the “Code”); and each “employee benefit plan” for which the
Company and each of its Subsidiaries or any of their ERISA Affiliates would have
any liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and nothing as occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
“ERISA Affiliate” means, with respect to the Company or a subsidiary, any member
of any group of organizations described in Sections 414(b), (c), (m) or (o) of
the Code or Section 400(b) of ERISA of which the Company or such subsidiary is a
member.

(ff) All of the loans represented as assets on the most recent financial
statements or selected financial information of the Bank and the Company
included in the General Disclosure Package or the Prospectus comply with or are
exempt from all requirements of federal, state and local law pertaining to
lending, including, without limitation, truth in lending (including the
requirements of Regulations Z and 12 C.F.R. Part 226), real estate settlement
procedures, consumer credit protection, equal credit opportunity and all
disclosure laws applicable to such loans, except for violations which, if
asserted, would not result in a Material Adverse Effect on the Company and the
Bank taken as a whole.

(gg) The Company and its subsidiaries maintain insurance of the type and in the
amount generally deemed adequate for their respective businesses, including, but
not limited to, general liability insurance, fidelity bond insurance and
insurance covering real and personal property owned or leased by the Company or
its subsidiaries against theft, forgery, damage, destruction, acts of vandalism
and all other risks customarily insured against, all of which insurance is in
full force and effect.

 

14



--------------------------------------------------------------------------------

(hh) The Company is not, and upon the issuance and sale of the Securities as
herein contemplated and the application of the net proceeds therefrom as
described in the General Disclosure Package and the Prospectus will not be, an
“investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“1940 Act”).

(ii) The Company has not distributed and, prior to the later to occur of (i) the
Closing Time and (ii) completion of the distribution of the Securities, will not
distribute any prospectus (as such term is defined in the Securities Act and the
Securities Act Regulations) in connection with the offering and sale of the
Securities other than the Registration Statement, any preliminary prospectus,
the Prospectus or other materials, if any, permitted by the Securities Act or by
the Securities Act Regulations and approved by the Agent.

(jj) No relationship, direct or indirect, exists between or among the Company or
any of its subsidiaries, on the one hand, and the directors, officers,
shareholders, customers or suppliers of the Company or any of its subsidiaries,
on the other, that is required by the Securities Act or by Securities Act
Regulations to be described in the Registration Statement and/or the General
Disclosure Package and the Prospectus and that is not so described.

Any certificates signed by an officer of the Company and delivered to the Agent
or its counsel that refer to this Agreement shall be deemed to be a
representation and warranty by the Company to the Agent as to the matters
covered thereby with the same effect as if such representation and warranty were
set forth herein. Any certificate delivered by the Company to its counsel for
purposes of enabling such counsel to render the opinions referred to in
Section 9(b)(i) will also be furnished to the Agent and its counsel and shall be
deemed to be additional representations and warranties by the Company to the
Agent as to the matters covered thereby and the Agent and its counsel are
entitled to rely thereon.

Section 6. Representations and Warranties of the Agent The Agent represents and
warrants to the Company and the Bank that:

(a) The Agent is a corporation and is validly existing and in good standing
under the laws of the State of Missouri with full power and authority to provide
the services to be furnished to the Company and the Bank.

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein have been duly and validly
authorized by all necessary corporate action on the part of the Agent, and this
Agreement is the legal, valid and binding agreement of the Agent, enforceable in
accordance with its terms, except to the extent limited by the Bankruptcy and
Equity Exception.

(c) Each of the Agent and its employees, agents and representatives who shall
perform any of the services hereunder shall have, and until the Stock Offering
is consummated or terminated shall maintain, all licenses, approvals and permits
necessary to perform such services and shall comply in all material respects
with all applicable laws and regulations in connection with the performance of
such services.

 

15



--------------------------------------------------------------------------------

(d) No action, suit, charge or any proceeding before the Commission, FINRA, any
state securities commission or any court is pending, or to the knowledge of the
Agent threatened against the Agent which, if determined adversely to the Agent,
would have a material adverse effect upon the ability of the Agent to perform
its obligations under this Agreement.

(e) The Agent is registered as a broker/dealer pursuant to Section 15(b) of the
Exchange Act and is a member in good standing of the FINRA.

(f) Any funds received in the Stock Offering by the Agent will be handled by the
Agent in accordance with Rule 15c2-4 under the Exchange Act to the extent
possible.

Section 7. Covenants of the Company and the Bank The Company and the Bank hereby
jointly and severally covenant with the Agent as follows:

(a) The Company will not, at any time after the date the Registration Statement
is declared effective, file any amendment or supplement to the Registration
Statement without providing Agent and its counsel an opportunity to review and
comment on such amendment or file any amendment or supplement to which amendment
the Agent or its counsel shall reasonably object. The Company will furnish
promptly to the Agent and its counsel copies of all correspondence from the
Commission with respect to the Registration Statement and the Company’s
responses thereto.

(b) The Company represents and agrees that, unless it obtains the prior consent
of Agent, and Agent represents and agrees that, unless it obtains the prior
consent of the Company, it has not made and will not make any offer relating to
the offered Shares that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by the Company and Agent is hereinafter referred
to as a “Permitted Free Writing Prospectus.” The Company represents that it has
complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, legending and record keeping. The Company need not treat any
communication as a free writing prospectus if it is exempt from the definition
of prospectus pursuant to Clause (a) of Section 2(a)(10) of the Securities Act
without regard to Rule 172 or 173.

(c) The Company, subject to Section 7(a), will comply with the requirements of
Rule 430A of the Securities Act Regulations and will notify the Agent
immediately, and confirm the notice in writing, (i) when any post-effective
amendment to the Registration Statement shall become effective, or any
supplement to the Prospectus or any amended Prospectus shall have been filed,
(ii) of the receipt of any comments from the Commission, (iii) of any request by
the Commission for any amendment to the Registration Statement or any amendment
or supplement to the Prospectus or for additional information, and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus, or of

 

16



--------------------------------------------------------------------------------

the suspension of the qualification of the Securities for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceedings for any
of such purposes or of any examination pursuant to Section 8(e) of the
Securities Act concerning the Registration Statement and (v) if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Securities. The Company will promptly effect
the filings necessary pursuant to Rule 424(b) in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)) and will
take such steps as it deems necessary to ascertain promptly whether the form of
prospectus transmitted for filing under Rule 424(b) was received for filing by
the Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.

(d) The Company will deliver to the Agent, as soon as the Registration Statement
becomes effective and thereafter when the Prospectus is required to be delivered
under the Securities Act, as many copies of the Prospectus and as many conformed
copies of the Registration Statement originally filed and of each amendment to
the Registration Statement (including exhibits filed with the Registration
Statement or incorporated by reference in the Registration Statement) as the
Agent may reasonably request. The copies of the Registration Statement and each
amendment thereto furnished to the Agent will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

(e) The Company has delivered to the Agent, without charge, as many copies of
each preliminary prospectus as the Agent reasonably requested, and the Company
hereby consents to the use of such copies for purposes permitted by the
Securities Act. The Company will furnish to the Agent, without charge, during
the period when the Prospectus is required to be delivered under the Securities
Act or the Exchange Act, such number of copies of the Prospectus (as amended or
supplemented) as the Agent may reasonably request. The Prospectus and any
amendments or supplements thereto furnished to the Agent will be identical to
the electronically transmitted copies thereof filed with the Commission pursuant
to EDGAR, except to the extent permitted by Regulation S-T.

(f) The Company will comply with terms, conditions, requirements and provisions
with respect to any agreement entered into by the Company and each of the
Standby Purchasers.

(g) The Company will comply with the Securities Act and the Securities Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Prospectus. If at any time when a
prospectus is required by the Securities Act to be delivered in connection with
sales of the Securities, any event shall occur or condition shall exist as a
result of which it is necessary, in the opinion of counsel for the Agent or for
the Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it is delivered to a purchaser, or if it shall be necessary, in the
opinion of such counsel, at any such time to amend the Registration Statement or
amend or supplement the Prospectus in order to comply with the requirements of
the Securities Act or the

 

17



--------------------------------------------------------------------------------

Securities Act Regulations, the Company will promptly prepare and file with the
Commission, subject to Section 9(a), such amendment or supplement as may be
necessary to correct such statement or omission or to make the Registration
Statement or the Prospectus comply with such requirements, and the Company will
furnish to the Agent such number of copies of such amendment or supplement as
the Agent may reasonably request.

(h) The Company will use its best efforts, in cooperation with the Agent, to
qualify the Securities for offering and sale under the applicable securities
laws of such states and other jurisdictions (domestic or foreign) as the Agent
may designate and to maintain such qualifications in effect for a period of not
less than one year from the effective date of the Registration Statement;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject. In each jurisdiction in which the
Securities have been so qualified, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification in effect for a period of not less than one year from the
effective date of the Registration Statement. The Company will also supply the
Agent with such information as is necessary for the determination of the
legality of the Securities for investment under the laws of such jurisdiction as
the Agent may request.

(i) The Company will refrain during a period of 180 days after the date of the
Prospectus, without the prior written consent of the Agent, from (i) offering,
pledging, selling, contracting to sell, or selling any option, warrant, or
contract to purchase, purchasing any option, warrant, or contract to sell,
granting any option for the sale of, or otherwise disposing of or transferring,
directly or indirectly, any Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or filing any registration
statement under the Securities Act with respect to any of the foregoing or
(ii) entering into any swap or any other agreement or transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock or any security convertible into or
exchangeable for Common Stock, whether any such swap or transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The Company shall also cause each
Standby Purchaser, executive officer and director and five percent (5.0%) or
greater shareholder and certain other shareholders of the Company to furnish to
the Agent, on or prior to the date hereof, a letter or letters, in form and
substance satisfactory to counsel for the Agent, pursuant to which each such
person or entity shall agree to abide by the aforementioned restrictions, unless
they have received prior written consent from the Agent, for a period of 180
days from the date of the Prospectus. The foregoing sentence shall not apply to
(y) any shares of Common Stock issued by the Company upon the exercise of an
option outstanding on the date hereof and referred to in the Prospectus; or
(z) any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock issued in connection with a merger, acquisition
of another entity, acquisition of assets or any other similar transaction.

(j) For the period of three years from the date of this Agreement, the Company
will furnish to Agent upon request (i) a copy of each report of the Company
furnished to or filed with the Commission under the Exchange Act or any national
securities exchange or

 

18



--------------------------------------------------------------------------------

system on which any class of securities of the Company is listed or quoted,
(ii) a copy of each report of the Company mailed to holders of Common Stock or
non-confidential report filed with the Commission, the FDIC, the Florida
Division of Financial Institutions, the OTS, the FRB or any other supervisory or
regulatory authority or any national securities exchange or system on which any
class of the securities of the Company is listed or quoted, (iii) each press
release and material news item and article released by the Company and/or Bank,
and (iv) from time-to-time, such other publicly available information concerning
the Company as Agent may reasonably request.

(k) The Company will use the net proceeds from the sale of the Common Stock in
the manner set forth in the Prospectus under the caption “Use of Proceeds.”

(l) The Company will distribute the Prospectus or other offering materials in
connection with the offering and sale of the Common Stock only in accordance
with the Securities Act and the rules and regulations promulgated under such
statute, and the laws of any state in which the shares are qualified for sale.

(m) During the time when a prospectus is required to be delivered under the
Securities Act, the Company shall at all times comply, in all material respects,
with all applicable provisions of the Sarbanes-Oxley Act, including the related
rules and regulations promulgated thereunder by the Commission and the American
Stock Exchange, in effect from time to time.

(n) The Company will timely file an “Additional Listing Application” with the
American Stock Exchange in connection with the Securities. The Company will use
its best efforts to obtain, effect and maintain the listing of the Securities on
the American Stock Exchange and will file with the American Stock Exchange all
documents and notices required by the American Stock Exchange of companies that
have securities that are listed on the American Stock Exchange.

(o) For so long as the Common Stock is registered under the Exchange Act, the
Company will furnish to its stockholders after the end of each fiscal year, in
the time periods prescribed by applicable law and regulations, such reports and
other information as are required to be furnished to its stockholders under the
Exchange Act (including consolidated financial statements of the Company and its
subsidiaries, certified by independent public accountants).

(p) The Company and the Bank will conduct their businesses in compliance in all
material respects with all applicable federal and state laws, rules,
regulations, decisions, directives and orders including, all decisions,
directives and orders of the Commission, the FDIC and the OTS.

(q) The Company and the Bank shall comply with any and all terms, conditions,
requirements and provisions imposed by the FDIC, the OTS, the FRB, the HOLA, the
Commission, the Securities Act, the Securities Act Regulations, the Exchange Act
and the Exchange Act Regulations. The Company will comply with all provisions of
all undertakings contained in the Registration Statement.

(r) The Company agrees to use its best efforts to furnish, or cause to be
furnished, to the Agent, lists, or copies of those lists, showing the names and
addresses of, and

 

19



--------------------------------------------------------------------------------

number of shares of Common Stock held by, Record Date Shareholders as of the
Record Date, and to the extent available to the Company, similar information
regarding any beneficial owners of the Company’s Common Stock for whom such
Record Date Shareholders act as nominees.

(s) The Company will arrange for the Subscription Agent to, inform the Agent, on
each Business Day during the Subscription Period (to be followed by written
confirmation), as to the name, phone number, shareholder status and amount of
Common Stock held by any individual who calls the Company or the Subscription
Agent, and the number of Rights that have been exercised since its previous
daily report to the Agent under the provision of this Section 7(s) including the
name of the Rights Holder and the amount of Common Stock subscribed for, and,
not later than 10:00 a.m., Eastern Time, on the first Business Day after the
Expiration Date, use its best efforts to provide the Agent with a written
statement as to the total number of Rights exercised (separately setting forth
the number of Rights exercised by Record Date Shareholders).

(t) The Company shall provide the Agent with any other information necessary to
allow the Agent to manage the allocation process in order to permit the Company
to carry out the allocation of the Common Stock in the event of an
over-subscription, and all such information shall be accurate and reliable in
all material respects.

(u) The Company will not deliver the Common Stock until the Company has
satisfied or caused to be satisfied each condition set forth in Section 9
hereof, unless such condition is waived in writing by the Agent.

(v) Each of the Company’s executive officers and directors and the Standby
Purchasers, in each case as listed on Schedule B hereto, will execute and
deliver lock-up agreements as contemplated by Section 9(p) hereof.

Section 8. Payment of Expenses.

Whether or not the Stock Offering is completed or the sale of the Securities by
the Company is consummated, the Company and Bank will pay for all their own
expenses incident to the performance of this Agreement, including without
limitation: (a) the preparation and filing of any applicable regulatory
applications; (b) the preparation, printing, filing, delivery and mailing of the
Registration Statement, including the Prospectus and any applicable Proxy
Statement, and all documents related to the Stock Offering; (c) all filing fees
and expenses in connection with the qualification or registration of the
Securities for offer and sale by the Company or the Bank under the securities or
“Blue Sky” laws, including without limitation filing fees, reasonable legal fees
and disbursements of counsel in connection therewith, and in connection with the
preparation of a blue sky law survey; (d) the filing fees with FINRA related to
the Agent’s fairness filing under FINRA Rule 2710; (e) fees and expenses related
to auditing and accounting services; (f) all expenses relating to advertising,
temporary personnel, investor meetings and stock information center; and
(g) subscription agent and transfer agent fees and costs of preparation and
distribution of stock certificates. The Company and Bank also agree to reimburse
Agent for reasonable out-of-pocket expenses, including legal fees and expenses,
incurred by Agent in connection with the services hereunder; provided however,
that the Company and Bank shall not owe Agent more than $175,000 in connection
with Agent’s out-of- pocket

 

20



--------------------------------------------------------------------------------

legal fees and expenses (excluding Blue Sky fees and expenses). Furthermore, the
Company is responsible for payment of Agent’s other direct reasonable
out-of-pocket expenses up to $25,000. Not less than two days prior to the
Closing Time, the Agent will provide the Bank with a detailed accounting of all
reimbursable expenses to be paid at the Closing.

Section 9. Conditions to the Agent’s Obligations The Company, the Bank and the
Agent agree that obligations of the Agent hereunder are subject to the accuracy
of the representations and warranties of the Company and the Bank contained
herein as of the date hereof and the Closing Time, to the accuracy of the
statements of officers and directors of the Company and the Bank made pursuant
to the provisions hereof, to the performance by the Company and the Bank of
their obligations hereunder, and to the following further conditions:

(a) The Registration Statement shall have become effective and at or before the
date of this Agreement, no stop order suspending the effectiveness of the
Registration Statement shall have been issued, and prior to that time, no stop
order proceeding shall have been initiated or, to the Company’s knowledge,
threatened by the Commission. Any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus or
otherwise shall have been complied with to the reasonable satisfaction of the
Agent and the Company. The Company shall not have filed with the Commission the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus without consent of the Agent, which consent shall not have been
unreasonably withheld or delayed. The Agent shall not have discovered and
disclosed to the Company, on or prior to the date of this Agreement, that the
Registration Statement, the General Disclosure Package or the Prospectus or any
amendment or supplement to the Registration Statement, the General Disclosure
Package or the Prospectus contains an untrue statement of a fact that, in the
reasonable opinion of the Agent, is material or omits to state a fact that, in
the reasonable opinion of the Agent, is material and is required to be stated
therein or is necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b) At the Closing Time, the Agent shall have received:

(i) The favorable opinion, dated as of the Closing Time, of Luse Gorman
Pomerenk & Schick, P.C., acceptable to Agent and in form and substance
satisfactory to counsel for Agent, as set forth in Exhibit A.

(ii) The letter of Luse Gorman Pomerenk & Schick, P.C. in form and substance to
the effect that during the preparation of the Registration Statement, the
General Disclosure Package and the Prospectus, Luse Gorman Pomerenk & Schick,
P.C. participated in conferences with certain officers of and other
representatives of the Company and the Bank, counsel to Agent, representatives
of the independent public accounting firm for the Company and representatives of
Agent at which the contents of the Registration Statement, the General
Disclosure Package and the Prospectus and related matters were discussed and has
considered the matters required to be stated therein and the statements
contained therein and, although (without limiting the opinions provided pursuant
to Section 9(b)(i) hereof) Luse Gorman Pomerenk & Schick, P.C. has not
independently verified the accuracy, completeness or fairness of the statements
contained in the Registration Statement, the General Disclosure Package and
Prospectus,

 

21



--------------------------------------------------------------------------------

on the basis of the foregoing, nothing has come to the attention of Luse Gorman
Pomerenk & Schick, P.C. that caused Luse Gorman Pomerenk & Schick, P.C. to
believe that (A) the Registration Statement at the time it was declared
effective by the Commission, (B) the General Disclosure Package as of the time
and date as of which subscription ratio and subscription price were determined
and as of the date of such letter and (C) the Prospectus, as of its date and as
of the date of such letter, contained or contains any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (it being understood
that counsel need express no comment or opinion with respect to the financial
statements, schedules and other financial and statistical data included in the
Registration Statement, the Prospectus or the General Disclosure Package).

(iii) The favorable opinion, dated as of the Closing Time, of Alston & Bird LLP,
with respect to such matters as the Agent may reasonably require, in form and
substance satisfactory to counsel for Agent, as set forth in Exhibit B. The
opinion may be limited to matters governed by laws of the United States. In
rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the United States, to the
extent such counsel deems proper and specified in such opinion, upon the opinion
of counsel reasonably acceptable to the Agent, as long as such other opinion
indicates that the Agent may rely on the opinion, (B) as to matters of fact, to
the extent such counsel deems proper, on certificates of responsible officers of
the Company and the Bank and public officials; and (C) the opinion of Luse
Gorman Pomerenk & Schick, P.C.

(iv) The letter of Alston & Bird LLP, counsel for Agent, in form and substance
to the effect that during the preparation of the Registration Statement, the
General Disclosure Package and the Prospectus, Alston & Bird LLP participated in
conferences with certain officers of and other representatives of the Company,
counsel to the Company, representatives of the independent registered public
accounting firm for the Company and representatives of Agent at which the
contents of the Registration Statement, the General Disclosure Package and the
Prospectus and related matters were discussed and has considered the matters
required to be stated therein and the statements contained therein and, although
(without limiting the opinions provided pursuant to Section 9(b)(iii)) Alston &
Bird LLP has not independently verified the accuracy, completeness or fairness
of the statements contained in the Registration Statement, the General
Disclosure Package and Prospectus, on the basis of the foregoing, nothing has
come to the attention of Alston & Bird LLP that caused Alston & Bird LLP to
believe that (A) the Registration Statement at the time it was declared
effective by the Commission and (B) the General Disclosure Package as of the
time and date as of which subscription ratio and subscription price were
determined and as of the date of such letter, contained or contains any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (it being understood
that counsel need express no comment or opinion with respect to the financial
statements, notes to financial statements, schedules and other financial and
statistical data included in the Registration Statement, the Prospectus or the
General Disclosure Package).

 

22



--------------------------------------------------------------------------------

(c) Concurrently with the execution of this Agreement, Agent shall receive a
letter from (i) Hacker, Johnson and Smith PA, dated the date hereof and
addressed to Agent, such letter confirming that Hacker, Johnson and Smith PA is
a firm of independent public accountants within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants,
the Securities Act and the Securities Act Regulations and 12 C.F.R.
Section 571.2(c)(3), and no information concerning its relationship with or
interests in the Company is required by Item 13 of the Registration Statement,
and stating in effect that in Hacker, Johnson and Smith PA’s opinion the
financial statements of the Company included in the Prospectus comply as to form
in all material respects with the applicable accounting requirements of the
Securities Act, the Securities Act Regulations, the Exchange Act and the
Exchange Act Regulations and generally accepted accounting principles
consistently applied; (ii) stating in effect that, on the basis of certain
agreed upon procedures (but not an audit examination in accordance with
generally accepted auditing standards) consisting of a reading of the minutes of
the meetings of the Board of Directors of the Company, the Audit Committee, a
review of the unaudited interim financial information as of and for the interim
period ending March 31, 2008 and the latest available unaudited quarterly
financial statements of the Company prepared by the Company which shall be in
accordance with Statement on Auditing Standards No. 100, and consultations with
officers of the Company responsible for financial and accounting matters,
nothing came to their attention which caused them to believe that: (A) such
unaudited financial statements and financial information included in the section
titled “Recent Developments” are not in conformity with generally accepted
accounting principles applied on a basis substantially consistent with that of
the audited financial statements included in the Prospectus; or (B) during the
period from the date of the Recent Developments information included in the
Prospectus to a date not more than three business days prior to the date of the
Prospectus there was any increase in non-performing loans, special mention
loans, borrowings (defined as advances from the FHLB of Atlanta, securities sold
under agreements to repurchase and any other form of debt other than deposits)
of the Company or decrease in assets, deposits, loan losses allowances, equity
or retained earnings of the Company or there was any decrease in net income,
non-interest income, tax expense, net interest income, net interest income after
provision for loan losses or provision for loan losses of the Company or any
increase in non-interest expense for the number of full months commencing
immediately after the Recent Developments period and ended on the last month-end
prior to the date of the Prospectus as compared to the corresponding period in
the preceding year, which was material to the financial position or results of
operations of the Company; and (iii) stating that, in addition to the audit
examination referred to in its opinion included in the Prospectus and the
performance of the procedures referred to in clause (ii) of this subsection (c),
they have compared with the general accounting records of the Company, which are
subject to the internal controls of the accounting system of the Company and
other data prepared by the Company directly from such accounting records, to the
extent specified in such letter, such amounts and/or percentages set forth in
the Prospectus as Agent may reasonably request, and they have found such amounts
and percentages to be in agreement therewith (subject to rounding).

(d) At the Closing Time, Agent shall receive a letter from Hacker, Johnson and
Smith PA dated as of the Closing Time, addressed to Agent, confirming the
statements made by in their letter delivered by it pursuant to subsection (c) of
this Section 9, the “specified date” referred to in clause (ii)(B) of such
subsection to be a date specified in such letter, which shall not be more than
three (3) business days prior to the Closing Time.

 

23



--------------------------------------------------------------------------------

(e) At the Closing Time, counsel to Agent shall have been furnished with such
documents and opinions as counsel for Agent may require for the purpose of
enabling them to advise Agent with respect to the issuance and sale of the
Common Stock as herein contemplated and related proceedings, or in order to
evidence the accuracy of any of the representations and warranties, or the
fulfillment of any of the conditions herein contained.

(f) At the Closing Time, Agent shall receive a certificate of the Chief
Executive Officer and Chief Financial Officer of the Company and the Bank, dated
the Closing Time, without personal liability to the effect that: (i) they have
examined the Prospectus and at the time the Prospectus became authorized for
final use, the Prospectus did not contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) there has not been, since the respective dates as of which
information is given in the Prospectus, any material adverse change in the
financial condition, results of operation, capital, properties or business
affairs of the Company and the Bank, considered as one enterprise, whether or
not arising in the ordinary course of business; (iii) the representations and
warranties contained in Section 5 of this Agreement are true and correct with
the same force and effect as though made at and as of the Closing Time; (iv) the
Company has complied in all material respects with all material agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Time including the conditions contained in this Section 9; and
(v) no stop order has been issued or, to their knowledge, is threatened, by the
Commission or any other governmental body.

(g) The Company shall not have sustained, since the date of the latest financial
statements included in the Registration Statement and the Prospectus, any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
the Registration Statement and the Prospectus, and since the respective dates as
of which information is given in the Registration Statement and the Prospectus,
there shall not have been any material change, or any development involving a
prospective material change in, or affecting the general affairs of, management,
financial position, retained earnings, long-term debt, shareholders’ equity or
results of operations of the Company, otherwise than as set forth or
contemplated in the Registration Statement and the Prospectus, the effect of
which, in any such case described above, is in Agent’s reasonable judgment
sufficiently material and adverse as to make it impracticable or inadvisable to
proceed with the Stock Offering on the terms and in the manner contemplated in
the Prospectus.

(h) Prior to and at the Closing Time: (i) in the reasonable opinion of Agent
there shall have been no material adverse change in the financial condition or
in the earnings, operations, capital, properties or business affairs of the
Company and the Bank, considered as one enterprise, from and as of the latest
dates as of which such condition is set forth in the Prospectus, except as
referred to therein; (ii) there shall have been no material transaction entered
into by the Company or the Bank, independently or considered as one enterprise,
from the latest date as of which the financial condition of the Company is set
forth in the Prospectus,

 

24



--------------------------------------------------------------------------------

other than transactions referred to or contemplated therein; (iii) neither the
Company nor the Bank shall have received from the FDIC or the OTS any direction
(oral or written) to make any material change in the method of conducting their
business with which it has not complied with in all material respects (which
direction, if any, shall have been disclosed to Agent) and which would
reasonably be expected to have a Material Adverse Effect on the Company and the
Bank, considered as one enterprise; (iv) neither the Company nor the Bank shall
have been in default (nor shall an event have occurred which, with notice or
lapse of time or both, would constitute a default) under any provision of any
agreement or instrument relating to any material outstanding indebtedness;
(v) no action, suit or proceeding, at law or in equity or before or by any
federal or state commission, board or other administrative agency, shall be
pending or, to the knowledge of the Company or the Bank, threatened against the
Company or the Bank or affecting any of their properties wherein an unfavorable
decision, ruling or finding would reasonably be expected to have a Material
Adverse Effect on the Company and the Bank, considered as one enterprise; and
(vi) the Securities shall have been qualified or registered for offering and
sale or issuance under the securities or “blue sky” laws of the jurisdictions
requested by Agent.

(i) At or prior to the Closing Date, the Agent shall receive (i) a copy of the
order from the Commission declaring the Registration Statement effective, (ii) a
certified copy of the articles of incorporation of the Company, (iii) a
certificate from the FDIC evidencing the Bank’s insurance of accounts, and
(vi) any other documents that Agent shall reasonably request.

(j) Subsequent to the date hereof, there shall not have occurred any of the
following: (i) a suspension or limitation in trading in securities generally on
the New York Stock Exchange or American Stock Exchange or in the
over-the-counter market, or quotations halted generally on the Nasdaq Stock
Market, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices for securities have been required by either of such exchanges
or the FINRA or by order of the Commission or any other governmental authority
other than temporary trading halts or limitations (A) imposed as a result of
intraday changes in the Dow Jones Industrial Average, (B) lasting no longer than
until the regularly scheduled commencement of trading on the next succeeding
business-day, and (C) which, when combined with all other such halts occurring
during the previous five business days, total less than three; (ii) a general
moratorium on the operations of federally-insured financial institutions or
general moratorium on the withdrawal of deposits from federally-insured
financial institutions declared by either federal or state authorities;
(iii) any outbreak of hostilities or escalation thereof or other calamity or
crisis, including, without limitation, terrorist activities after the date
hereof; or (iv) a material adverse change in the United States financial markets
or elsewhere if the effect of any of (i) through (iv) herein, in Agent’s
reasonable judgment, makes it impracticable or inadvisable to proceed with the
Stock Offering on the terms and in the manner contemplated in the Registration
Statement and the Prospectus.

(k) Prior to the distribution of the Prospectus, the Agent shall have received
an agreement substantially in the form of Exhibit C hereto signed by the persons
listed on Schedule B hereto.

(l) All such opinions, certificates, letters and documents will be in compliance
with the provisions hereof only if they are reasonably satisfactory in form and
substance to Agent and of counsel for Agent. Any certificate signed by an
officer of the

 

25



--------------------------------------------------------------------------------

Company or the Bank and delivered to Agent or to counsel for Agent shall be
deemed a representation and warranty by the Company or the Bank, as the case may
be, to Agent as to the statements made therein. If any condition to Agent’s
obligations hereunder to be fulfilled prior to or at the Closing Time is not
fulfilled, Agent may terminate this Agreement (provided that if this Agreement
is so terminated but the sale of Securities is nevertheless consummated, Agent
shall be entitled to the compensation provided for in Section 3 hereof) or, if
Agent so elects, may waive any such conditions which have not been fulfilled or
may extend the time of their fulfillment.

Section 10. Indemnification.

(a) The Company agrees to indemnify and hold harmless the Agent, its officers,
directors, agents, attorneys, servants and employees and each person, if any,
who controls the Agent within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, against any and all loss, liability, claim,
damage or expense whatsoever (including but not limited to settlement expenses,
subject to the limitation set forth in the last sentence of paragraph
(c) below), joint or several, that the Agent or any of such officers, directors,
agents, attorneys, servants, employees and controlling Persons (collectively,
the “Related Persons”) may suffer or to which the Agent or the Related Persons
may become subject under all applicable federal and state laws or otherwise, and
to promptly reimburse the Agent and any Related Persons upon written demand for
any reasonable expenses (including reasonable fees and disbursements of counsel)
incurred by the Agent or any Related Persons in connection with investigating,
preparing or defending any actions, proceedings or claims (whether commenced or
threatened) to the extent such losses, claims, damages, liabilities or actions:
(i) arise out of the allocation of the Shares in accordance with (x) the
Prospectus generally and (y) the records or other information provided to the
Agent by the Company, or its agents; (ii) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment or supplement thereto), the Prospectus
(or any amendment or supplement thereto), any Issuer-Represented Free Writing
Prospectus or any blue sky application, or other instrument or document of the
Company or based upon written information supplied by the Company filed in any
state or jurisdiction to register or qualify any or all of the Securities under
the securities laws thereof (collectively, the “Blue Sky Applications”), or any
application or other document, advertisement, or communication (“Sales
Information”) prepared, made or executed by or on behalf of the Company with its
consent or based upon written information furnished by or on behalf of the
Company, whether or not filed in any jurisdiction, in order to qualify or
register the Securities under the securities laws thereof, (iii) arise out of or
are based upon the omission or alleged omission to state in any of the foregoing
documents or information, a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; or (iv) arise from any theory of liability
whatsoever relating to or arising from or based upon the Registration Statement
(or any amendment or supplement thereto), the Prospectus (or any amendment or
supplement thereto), any Issuer-Represented Free Writing Prospectus, any Blue
Sky Applications or Sales Information or other documentation distributed in
connection with the Stock Offering; provided, however, that no indemnification
is required under this paragraph (a) to the extent such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue material
statements or alleged untrue material statements in, or material omission or
alleged material omission from, the

 

26



--------------------------------------------------------------------------------

Registration Statement (or any amendment or supplement thereto) or the
Prospectus (or any amendment or supplement thereto), any Issuer-Represented Free
Writing Prospectus, the Blue Sky Applications or Sales Information or other
documentation distributed in connection with the Stock Offering made in reliance
upon and in conformity with written information furnished to the Company by the
Agent or its representatives (including counsel) with respect to the Agent
expressly for use in the Registration Statement (or any amendment or supplement
thereto) or Prospectus (or any amendment or supplement thereto) under the
caption “Plan of Distribution – Financial Advisor”; provided further, that the
Company will not be responsible for any loss, liability, claim, damage or
expense to the extent a court of competent jurisdiction finds that they result
primarily from material oral misstatements by the Agent to a purchaser of
Securities that are not based upon information in the Registration Statement or
Prospectus, or from actions taken or omitted to be taken by the Agent in bad
faith or from the Agent’s gross negligence or willful misconduct, and the Agent
agrees to repay to the Company any amounts advanced to it by the Company in
connection with matters as to which it is found by a court of competent
jurisdiction not to be entitled to indemnification hereunder.

(b) The Agent agrees to indemnify and hold harmless the Company, its directors
and officers, agents, servants and employees and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act against any and all loss, liability, claim,
damage or expense whatsoever (including but not limited to settlement expenses,
subject to the limitation set forth in the last sentence of paragraph
(c) below), joint or several, which they, or any of them, may suffer or to which
they, or any of them, may become subject under all applicable federal and state
laws or otherwise, and to promptly reimburse the Company and any such persons
upon written demand for any reasonable expenses (including fees and
disbursements of counsel) incurred by them in connection with investigating,
preparing or defending any actions, proceedings or claims (whether commenced or
threatened) to the extent such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement (or any amendment or
supplement thereto), any Issuer-Represented Free Writing Prospectus or any Blue
Sky Applications or Sales Information or are based upon the omission or alleged
omission to state in any of the foregoing documents a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Agent’s obligations under this Section 10(b) shall exist only if and
only to the extent that such untrue statement or alleged untrue statement was
made in, or such material fact or alleged material fact was omitted from, the
Registration Statement (or any amendment or supplement thereto), the Prospectus
(or any amendment or supplement thereto), any Blue Sky Applications or Sales
Information in reliance upon and in conformity with written information
furnished to the Company by the Agent or its representatives (including counsel)
expressly for use under the caption “Plan of Distribution – Financial Advisor.”

(c) Each indemnified party shall give prompt written notice to each indemnifying
party of any action, proceeding, claim (whether commenced or threatened), or
suit instituted against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve it
from any liability which it may have on account of this Section 10, Section 11
or otherwise. An indemnifying party may participate at its own expense in the
defense of such action. In addition, if it so elects within a reasonable time
after

 

27



--------------------------------------------------------------------------------

receipt of such notice, an indemnifying party, jointly with any other
indemnifying parties receiving such notice, may assume the defense of such
action with counsel chosen by it reasonably acceptable to the indemnified
parties that are defendants in such action, unless such indemnified parties
reasonably object to such assumption on the ground that there may be legal
defenses available to them that are different from or in addition to those
available to such indemnifying party. If an indemnifying party assumes the
defense of such action, the indemnifying parties shall not be liable for any
fees and expenses of counsel for the indemnified parties incurred thereafter in
connection with such action, proceeding or claim, other than reasonable costs of
investigation. In no event shall the indemnifying parties be liable for the fees
and expenses of more than one separate firm of attorneys (unless an indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from or in addition to those of
other indemnified parties) for all indemnified parties in connection with any
one action, proceeding or claim or separate but similar or related actions,
proceedings or claims in the same jurisdiction arising out of the same general
allegations or circumstances. The Company shall be liable for any settlement of
any claim against the Agent (or its directors, officers, employees, affiliates
or controlling persons), made with the consent of the Company, which consent
shall not be unreasonably withheld. The Company shall not, without the written
consent of the Agent, settle or compromise any claim against them based upon
circumstances giving rise to an indemnification claim against the Company
hereunder unless such settlement or compromise provides that the Agent and the
other indemnified parties shall be unconditionally and irrevocably released from
all liability in respect of such claim.

(d) The agreements contained in this Section 10 and in Section 11 hereof and the
representations and warranties of the Company and the Bank set forth in this
Agreement shall remain operative and in full force and effect regardless of
(i) any investigation made by or on behalf of the Agent or its officers,
directors, controlling persons, agents, attorneys, servants or employees or by
or on behalf of the Company or any officers, directors, controlling persons,
agents, attorneys, servants or employees of the Company; (ii) delivery of and
payment hereunder for the Securities; or (iii) any termination of this
Agreement. To the extent required by law, Sections 10 and 11 hereof are subject
to and limited by Section 23A of the Federal Reserve Act.

Section 11. Contribution In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in Section 10 is due
in accordance with its terms but is found in a final judgment by a court to be
unavailable from the Company or the Agent, the Company and the Agent shall
contribute to the aggregate losses, claims, damages and liabilities of the
nature contemplated by such indemnification in such proportion so that (i) the
Agent is responsible for that portion represented by the percentage that the
fees paid to the Agent pursuant to Section 3 of this Agreement (not including
expenses) (the “Agent’s Fees”) less any portion of Agent’s fees paid by Agent to
assisting brokers, bear to the total proceeds received by the Company from the
sale of the Securities in the Stock Offering, net of all expenses of the Stock
Offering, except Agent’s Fees and (ii) the Company shall be responsible for the
balance. If, however, the allocation provided above is not permitted by
applicable law or if the indemnified party failed to give the notice required
under Section 10 above, then each indemnifying party shall contribute to such
amount paid or payable to such indemnified party in such proportion as is
appropriate to reflect not only such relative fault of the Company on the one
hand and the Agent on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions,
proceedings or claims in respect thereof), but also the

 

28



--------------------------------------------------------------------------------

relative benefits received by the Company on the one hand and the Agent on the
other from the Stock Offering, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Agent on the other hand shall be deemed to be in the same proportion as
the total proceeds from the Stock Offering, net of all expenses of the Stock
Offering except Agent’s Fees, received by the Company bear, with respect to the
Agent, to the total fees (not including expenses) received by the Agent less any
portion of Agent’s fees paid by Agent to assisting brokers. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Agent on the other and the parties relative intent, good faith,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Agent agree that it would not be just
and equitable if contribution pursuant to this Section 11 were determined by
pro-rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 11.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or action, proceedings or claims in respect
thereof) referred to above in this Section 11 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action, proceeding or claim.
It is expressly agreed that the Agent shall not be liable for any loss,
liability, claim, damage or expense or be required to contribute any amount
which in the aggregate exceeds the amount paid (excluding reimbursable expenses)
to the Agent under this Agreement. It is understood and agreed that the
above-stated limitation on the Agent’s liability is essential to the Agent and
that the Agent would not have entered into this Agreement if such limitation had
not been agreed to by the parties to this Agreement. No person found guilty of
any fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution with respect to any loss or
liability arising from such misrepresentation from any person who was not found
guilty of such fraudulent misrepresentation. For purposes of this Section 11,
each of the Agent’s and the Company’s officers and directors and each person, if
any, who controls the Agent or the Company within the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company and the Agent. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action, suit, claim or proceeding
against such party in respect of which a claim for contribution may be made
against another party under this Section 11, will notify such party from whom
contribution may be sought, but the omission to so notify such party shall not
relieve the party from whom contribution may be sought from any other obligation
it may have hereunder or otherwise than under this Section 11.

Section 12. Survival All representations, warranties and indemnities and other
statements contained in this Agreement or contained in certificates of officers
of the Company or the Agent submitted pursuant hereto, shall remain operative
and in full force and effect, regardless of any termination or cancellation of
this Agreement or any investigation made by or on behalf of the Agent or its
controlling persons, or by or on behalf of the Company and shall survive the
issuance of the Securities, and any legal representative, successor or assign of
the Agent, the Company, and any indemnified person shall be entitled to the
benefit of the respective agreements, indemnities, warranties and
representations.

 

29



--------------------------------------------------------------------------------

Section 13. Termination Agent may terminate this Agreement by giving the notice
indicated below in this Section 13 at any time after this Agreement becomes
effective as follows:

(a) In the event (i) the Company has failed, refused or been unable to perform
any agreement on its part to be performed under this Agreement, (ii) there has
been, since the dates as of which information is given in the preliminary
prospectus, the General Disclosure Package or the Prospectus, any material
adverse change in the net asset value of the Company or the tax, exchange,
control or other laws or regulations applicable to the Company or the Company
has made any material change in its management or method of operations as
described in the Prospectus, the effect of which, in the reasonable judgment of
the Agent, renders it impracticable to proceed with the solicitation of the
exercise of Rights; (iii) the Agent terminates this relationship because there
has been a material adverse change in the financial condition or operations of
the Company and the Bank considered as one enterprise since the date of the
latest audited financial statements included in the Prospectus; (iv) any other
condition of the Agent’s obligations under this Agreement is not fulfilled;
(v) trading in securities generally on the New York Stock Exchange or the
American Stock Exchange has been suspended, or there shall have been established
by the New York Stock Exchange, the American Stock Exchange or by the Commission
or by any federal or New York State agency or by the decision of any court of
competent jurisdiction, any general limitation on prices for such trading or any
general restrictions on the distribution of securities, all to such a degree as
would, in the reasonable judgment of the Agent, render it impracticable to
proceed with the solicitation of the exercise of Rights; (vi) a general banking
moratorium has been declared by federal or New York authorities or by any other
state authorities that, in the Agent’s reasonable judgment, makes it
impracticable to proceed with the solicitation of the exercise of Rights,
(vii) there has been a material adverse change in general economic, political or
financial conditions in the United States, or in the effect of international
conditions on the financial markets in the United States such that, in the
reasonable judgment of the Agent, it is impracticable to proceed with the
solicitation of the exercise of Rights or (viii) the United States becomes
engaged in hostilities, a materials escalation occurs in any hostilities in
which the United States is engaged, or war or a national emergency is declared
by the United States on or after the date of this Agreement the effect of which,
in the reasonable judgment of the Agent, would render it impracticable to
proceed with the solicitation of the exercise of the Rights.

(b) If any of the conditions specified in Section 9 hereof shall not have been
fulfilled when and as required by this Agreement, or by the Closing Time, or
waived in writing by the Agent, this Agreement and all of the Agent’s
obligations hereunder may be canceled by the Agent by notifying the Company of
such cancellation in writing at any time at or prior to the Closing Time, and
any such cancellation shall be without liability of any party to any other party
except as otherwise provided in Sections 3, 8, 10 and 11 hereof.

(c) If Agent elects to terminate this Agreement as provided in this Section, the
Company shall be notified by the Agent as provided in Section 14 hereof.

(d) If this Agreement is terminated in accordance with the provisions of this
Agreement or the sale of the Securities is not consummated, notwithstanding
anything to the contrary in this Agreement or the Letter Agreement, the Agent
will receive only a reimbursement of out-of-pocket accountable expenses actually
incurred.

 

30



--------------------------------------------------------------------------------

Section 14. Notices All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to Agent shall be directed to
Stifel, Nicolaus & Company, Incorporated, 18 Columbia Turnpike, Florham Park,
New Jersey 07932, Attention: Ben A. Plotkin, Executive Vice President (with a
copy to Alston & Bird LLP, 1201 W. Peachtree Street, Atlanta, Georgia 30309;
Attention: Randolph A. Moore III); notice to the Company shall be directed to
Federal Trust Corporation, 312 West 1st Street, Sanford, Florida 32771,
Attention: Dennis T. Ward (with a copy to Luse Gorman Pomerenk & Schick, P.C.,
5335 Wisconsin Ave., NW, Suite 400, Washington, DC 20015, Attention: Edward A.
Quint).

Section 15. Parties This Agreement shall inure to the benefit of and be binding
upon the Agent and the Company, and their respective successors. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the parties hereto and their
respective successors and the controlling persons and officers and directors
referred to in Sections 10 and 11 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provisions herein contained. It is understood and agreed that this
Agreement is the exclusive agreement among the parties, supersedes any prior
agreement among the parties, including the Letter Agreement, and may not be
varied except by a writing signed by all parties.

Section 16. Partial Invalidity In the event that any term, provision or covenant
herein or the application thereof to any circumstance or situation shall be
invalid or unenforceable, in whole or in part, the remainder hereof and the
application of said term, provision or covenant to any other circumstance or
situation shall not be affected thereby, and each term, provision or covenant
herein shall be valid and enforceable to the full extent permitted by law.

Section 17. Construction This Agreement shall be construed in accordance with
the laws of the State of New Jersey without giving effect to its conflicts of
laws principles. Any dispute hereunder shall be brought in a court in the State
of New Jersey. The Company and the Agent waive all right to trial by jury in any
action, proceeding, claim or counterclaim (whether based on contract, tort or
otherwise) related to or arising out of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

31



--------------------------------------------------------------------------------

Execution Copy

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent on the one hand, and the Company and the Bank on the other in
accordance with its terms.

 

  Very truly yours,   FEDERAL TRUST CORPORATION   By:  

/s/ Dennis T. Ward

    Dennis T. Ward     President and Chief Executive Officer   FEDERAL TRUST
BANK   By:  

/s/ Dennis T. Ward

    Dennis T. Ward     President and Chief Executive Officer The foregoing
Agency Agreement is hereby confirmed and accepted as of the date first set forth
above.    

STIFEL, NICOLAUS & COMPANY, INCORPORATED By:  

/s/ Ben A. Plotkin

Name:   Ben A. Plotkin Title:   Executive Vice President



--------------------------------------------------------------------------------

Execution Copy

 

Schedule A

Advisory Services – The Agent will provide the following advisory services:

 

  1. Provide guidance on capital raising alternatives for a financial
institution in connection with the current state of the market for financial
institutions;

 

  2. Participate in multiple meetings with the board of directors of the Company
regarding the potential capital raising alternatives;

 

  3. Participate in numerous discussions with management of the Company
regarding capital raising alternatives and the Financing;

 

  4. Participate in numerous drafting sessions regarding the prospectus and the
subscription forms;

 

  5. Develop a detailed marketing plan which involves interviewing select
members of management and reviewing diligence materials in order to assemble
informational materials to be sent to potential investors;

 

  6. Provide specifications and procure printer bids; and

 

  7. Coordinate the logistical effort of the professionals involved in preparing
for the Stock Offering.

Securities Marketing Services – The Agent will provide the following marketing
services:

 

  1. Assign licensed registered representatives from its staff to solicit
orders;

 

  2. Establish a toll free telephone line for our role as Information Agent
which will facilitate incoming orders and questions regarding the transaction;

 

  3. Conduct a telemarketing campaign to the existing stockholders;

 

  4. Continually advise management on market conditions, recent financing trends
in the banking industry and investor responsiveness to the offering.

 

  5. Meet with the Board numerous times to discuss the progress, investor
feedback and implications of the transaction on the pro forma financial
condition of the Company and its shareholders.

 

  6. Contact institutional and other appropriate investors with respect to
arranging Standby Purchasers.

 

  7. Given that the transaction requires a minimum amount of stock to be sold,
the Agent will endeavor to reach the requisite threshold through constant
contact and communication with and between the potential Standby Purchasers and
the Company;

 

  8. Assemble marketing materials for distribution to internal sales people as
well as Standby Purchasers;

 

  9. Arrange for onsite meetings with potential Standby Purchasers as well as
conference calls with the Company’s legal and tax advisors;

 

  10. Coordinate and help facilitate due diligence efforts by Standby
Purchasers;

 

  11. Serve as the mediator between the Company and Standby Purchaser requests
for additional diligence materials which will involve assembling the
documentation in a format conducive for distribution, printing the information
and sending it to the appropriate parties;

 

  12. Assist in the negotiation of the terms and the standby agreements with
Standby Purchasers; and



--------------------------------------------------------------------------------

  13. If appropriate, arrange for selected FINRA member broker-dealers (the
“Selling Group”) to assist in arranging Standby Purchasers—this Selling Group
will include the Agent and be solely managed by the Agent.

Administrative Services – The Agent will provide the following administrative
services:

 

  1. Work with management to obtain stockholder records including phone numbers;

 

  2. Provide instruction to DTC, IECA and reorganization department of
broker-dealers holding shares belonging to current stockholders;

 

  3. Prepare procedures for processing orders and cash, and for handling
requests;

 

  4. Educate the Company’s directors, officers and employees on the proper
response to purchase inquiries;

 

  5. Prepare daily sales reports for management and ensure funds received
balance to such reports; and

Establish processes for the tracking of sales prospects, processing stock orders
and preparing daily sales reports.



--------------------------------------------------------------------------------

Execution Copy

 

Schedule B

Samuel C. Certo, PhD.

Dennis T. Ward

Kenneth W. Hill

Eric J. Reinhold

Robert G. Cox

A. George Igler

Charles R. Webb

Jennifer B. Brodnax

Mark E. McRae

Lindsay B. Sandham

Gregory E. Smith



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit A to Agency Agreement

The written opinion, dated as of the Closing Time, of Luse Gorman Pomerenk &
Schick, P.C. to the effect that:

(i) The Company is a corporation validly existing and in good standing under the
laws of the State of Florida, with corporate power and authority to own its
properties and to conduct its business as described in the Prospectus, and is
duly qualified to transact business and is in good standing in Florida,
[                    ], [                    ] and [                    ].

(ii) The Bank is a federally-chartered stock savings bank that is duly
organized, validly existing under the laws of the United States, with corporate
power and authority to own its properties and to conduct its business as
described in the Prospectus and to enter into this Agreement and perform its
obligations hereunder.

(iii) The activities of the Bank described in the Prospectus are permitted under
the laws of the United States applicable to a federally-chartered stock savings
bank.

(iv) The Bank is a member of the FHLB of Atlanta and the Bank is an insured
depository institution under the provisions of the Federal Deposit Insurance
Act, as amended, and to such counsel’s knowledge no proceedings for the
termination or revocation of such insurance are pending or threatened.

(v) Each direct or indirect subsidiary of the Company is a corporation [limited
liability company or statutory trust] existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, and each direct
or indirect subsidiary of the Company and has the corporate or other entity
power to own its properties and to conduct its business as described in the
Prospectus.

(vi) Upon consummation of the Offering, (a) the shares of Common Stock of the
Company to be issued in the Offering will have been duly and validly authorized
for issuance and sale; (b) the shares of Common Stock of the Company to be
issued in the Offering will be validly issued, fully paid and nonassessable;
(c) the issuance of the shares of Common Stock in the Offering is not subject to
preemptive rights under the charter or bylaws of the Company, or arising or
outstanding by operation of law or, to the knowledge of such counsel, under any
contract, indenture, agreement, instrument or other document, except for the
subscription rights under the Prospectus.

(vii) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company; and this Agreement constitutes a
valid, legal and binding obligation of the Company, enforceable in accordance
with its terms, except to the extent that indemnification provisions may be
unenforceable as against public policy, and except to the extent that such
enforceability may be limited by bankruptcy laws, insolvency laws, or other laws
affecting the enforcement of creditors’ rights generally, or the rights of
creditors of savings institutions insured by the FDIC (including the laws
relating to the rights of the contracting parties to equitable remedies).

 

A-1



--------------------------------------------------------------------------------

(viii) To such counsel’s knowledge, the Offering was effected in all material
respects in accordance with all applicable laws, including statutes,
regulations, decisions and orders (except that this opinion need not address
state securities or “blue sky” laws and regulations); and, to such counsel’s
knowledge, all terms, conditions, requirements and provisions with respect to
the Offering imposed by the Commission, the FDIC, the OTS or any other
governmental agency, if any, were complied with by the Company in all material
respects or appropriate waivers were obtained and all notices and waiting
periods were satisfied, waived or elapsed.

(ix) The Registration Statement has become effective under the Securities Act,
and no stop order suspending the effectiveness of the Registration Statement has
been issued, and, to such counsel’s knowledge, no proceedings for that purpose
have been instituted or threatened.

(x) The terms and provisions of the shares of Common Stock conform to the
description thereof contained in the Registration Statement and the Prospectus,
and the form of any applicable certificates proposed to be used to evidence the
shares of Common Stock are in due and proper form.

(xi) At the time that the Registration Statement became effective and as of the
Closing Time, the Registration Statement, including the Prospectus contained
therein (as amended or supplemented) (other than the financial statements, notes
to financial statements, financial tables or other financial and statistical
data included therein or omitted therefrom as to which counsel need express no
opinion), complied as to form in all material respects with the requirements of
the Securities Act and the rules and regulations promulgated thereunder.

(xii) To such counsel’s knowledge, there are no legal or governmental
proceedings pending, or threatened (i) asserting the invalidity of this
Agreement or (ii) seeking to prevent the Offering.

(xiii) The information in the Prospectus under the captions “Market for the
Common Stock and Dividend Information,” “Supervision and Regulation,” “The
Rights Offering,” “Material U.S. Federal Income Tax Consequences,” “Description
Capital Stock” and “Restrictions on Acquisition of Federal Trust Corporation”
and to the extent that such information constitutes matters of law, summaries of
legal matters, documents or proceedings, or legal conclusions, has been reviewed
by such counsel and is accurate in all material respects (except as to the
financial statements and other financial data included therein, as to which such
counsel need express no opinion).

(xiv) The Company is not required to be registered as an “investment company” as
such term is defined in the Investment Company Act of 1940.

(xv) The execution and delivery of and performance under this Agreement by the
Company, the incurrence of the obligations set forth herein and the consummation
of the transactions contemplated herein will not result in any material
violation of the provisions of the charter or the bylaws of the Company or any
material violation of any applicable law, act, regulation, or to such counsel’s
knowledge, order or court order, writ, injunction or decree or any

 

A-2



--------------------------------------------------------------------------------

obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other instrument filed as an
exhibit to, or incorporated by reference in, the Registration Statement.

The opinion may be limited to matters governed by the laws of the United States
and the State of Florida. In rendering such opinion regarding Florida law, such
counsel may rely on local counsel reasonably acceptable to Agent and its
counsel. In addition, in rendering such opinion, such counsel may rely (A) as to
matters involving the application of laws of any jurisdiction other than the
United States, to the extent such counsel deems proper and specified in such
opinion, upon the opinion of other counsel of good standing, as long as such
other opinion indicates that Agent may rely on the opinion, and (B) as to
matters of fact, to the extent such counsel deems proper, on certificates of
responsible officers of the Company and public officials, provided copies of any
such opinion(s) or certificates of public officials are delivered to Agent
together with the opinion to be rendered hereunder by special counsel to the
Company. The opinion of such counsel for the Company shall state that it has no
reason to believe that Agent is not justified in relying thereon.

 

A-3



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B to Agency Agreement

The favorable opinion, dated as of the Closing Time, of Alston & Bird LLP,
counsel for the Agent, to the effect that:

(i) The Company is a corporation validly existing and in good standing under the
laws of the State of Florida.

(ii) The Shares have been duly and validly authorized for issuance, and, when
issued and delivered by the Company pursuant to the Prospectus against payment
of the consideration calculated as set forth in the Prospectus, will be validly
issued, fully paid and nonassessable.

(iii) The Agreement has been duly authorized, executed and delivered by the
Company.

(iv) The Registration Statement is effective under the Securities Act, as
amended, and, to such counsel’s knowledge, no stop order suspending
effectiveness has been issued under the Securities Act and no proceedings
therefor have been initiated or threatened by the Commission.

The Registration Statement and the Prospectus comply as to form in all material
respects with the requirements of the Securities Act and the applicable rules
and regulations thereunder (except that we express no opinion as to the
financial statements, notes to the financial statements, stock valuation
information, schedules and other financial, tabular and statistical information
included therein).

 

B-1



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit C to the Agency Agreement

FORM OF LOCK-UP AGREEMENT

FEDERAL TRUST CORPORATION

312 West 1st Street

Sanford, Florida 32771

STIFEL, NICOLAUS & COMPANY, INCORPORATED

18 Columbia Turnpike

Florham Park, NJ 07932

Ladies and Gentlemen:

The undersigned, Federal Trust Corporation, a Florida corporation (the
“Company”), the Company’s executive officers and directors, and standby
purchasers (the “Standby Purchasers”), understand that Stifel, Nicolaus &
Company, Incorporated (“Stifel Nicolaus”) proposes to enter into an Agency
Agreement with the Company in connection with the Stock Offering (as defined
below). The Company is distributing, at no charge, subscription rights to
purchase up to [            ] shares of Common Stock to the holders of record of
its Common Stock (a “Record Date Shareholder”) at the close of business on
May 6, 2008 (the “Record Date”) and, subject to the rights of such holders
described below, to certain other purchasers on a standby basis. Each Record
Date Shareholder will receive one non-transferable subscription right (a
“Right”) for every share of Common Stock held of record at the close of business
on the Record Date. Each Right will entitle the holder thereof to subscribe for
[subscription ratio] shares of Common Stock (the “Underlying Shares”) at a
subscription price of $[            ] per share (the “Subscription Price”) (the
“Basic Subscription Privilege”). Each Record Date Shareholder who exercises in
full its Basic Subscription Privilege will also be eligible to subscribe at the
Subscription Price for shares of Common Stock (the “Excess Shares”) not
otherwise purchased pursuant to the exercise of the Basic Subscription Privilege
up to the total number of Underlying Shares, subject to availability, proration
and reduction by the Company in certain circumstances and, in all instances, to
a limit on ownership of the Common Stock of [            ] shares (the
“Over-Subscription Privilege”). The offer and sale of the Underlying Shares
pursuant to the exercise of the Basic Subscription Privilege and the
Over-Subscription Privilege are referred to herein as the “Rights Offering.”

The Company also intends to enter into Standby Purchase Agreements pursuant to
which the Standby Purchasers have severally agreed, subject in each case to a
maximum standby commitment under certain conditions, to acquire from the Company
at the Subscription Price up to an aggregate of [            ] Underlying Shares
remaining upon completion of the Rights Offering. The Standby Purchase Agreement
will require that the Standby Purchasers agree to purchase and the Company
agrees to sell, and thus guarantee the availability of, an aggregate minimum of
[            ] shares of Common Stock (the “Additional Shares”) at the
Subscription Price if a sufficient number of Underlying Shares are not available
after the exercise of the Basic Subscription Privilege and the Over-Subscription
Privilege to satisfy the purchase commitments of the Standby Purchasers, subject
to reduction to a minimum of [            ] shares to the extent Record Date
Shareholders subscribe for all of the Rights distributed to them (the “Minimum

 

C-1



--------------------------------------------------------------------------------

Standby Obligation”). The Rights Offering and the offering to the Standby
Purchasers are together referred to herein as the “Stock Offering,” and the
Underlying Shares and the Additional Shares are together referred to herein as
the “Securities.”

In recognition of the benefit that the Stock Offering will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees that
from the date hereof and until 180 days after the Stock Offering date set forth
on the final prospectus used to sell the Common Stock issuable upon exercise of
the Rights (the “Stock Offering Date”) pursuant to the Agency Agreement (such
180 day period being referred to herein as the “Lock-Up Period”), to which you
are or expect to become parties, the undersigned will not (and will cause any
spouse or immediate family member of the spouse or the undersigned living in the
undersigned’s household, any partnership, corporation or other entity within the
undersigned’s control, and any trustee of any trust that holds Common Stock or
other securities of the Company for the benefit of the undersigned or such
spouse or family member not to) offer, sell, contract to sell (including any
short sale), pledge, hypothecate, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934,
as amended, grant any option, right or warrant for the sale of, purchase any
option or contract to sell, sell any option or contract to purchase, or
otherwise encumber, dispose of or transfer, or grant any rights with respect to,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for any shares of Common Stock, enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such aforementioned
transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or to enter into any such transaction,
swap, hedge or other arrangement, without, in each case, the prior written
consent of Stifel Nicolaus, which consent may be withheld in Stifel Nicolaus’
sole discretion; provided, however, that if (i) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (ii) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
automatically extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the occurrence of the material
news or material event, as applicable, unless Stifel Nicolaus waives, in
writing, such extension.

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by Stifel Nicolaus to the Company (in accordance with Section 13 of
the Agency Agreement) and that any such notice properly delivered will be deemed
to have been given to, and received by, the undersigned. The undersigned further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this Lock-Up Agreement during the period from
the date of this Lock-Up Agreement up to and including the 34th day following
the expiration of the initial Lock-Up Period, it will give notice thereof to
Stifel Nicolaus and will not consummate such transaction or take any such action
unless it has received written confirmation from Stifel Nicolaus that the
Lock-Up Period (as may have been extended pursuant to the previous paragraph)
has expired.

 

C-2



--------------------------------------------------------------------------------

The foregoing restrictions shall not apply to bona fide gifts by the
undersigned, provided that (a) each resulting transferee of the Company’s
securities executes and delivers to Stifel Nicolaus an agreement satisfactory to
Stifel Nicolaus certifying that such transferee is bound by the terms of this
Lock-Up Agreement and has been in compliance with the terms hereof since the
date first above written as if it had been an original party hereto and (b) to
the extent any interest in the Company’s securities is retained by the
undersigned (or such spouse or family member), such securities shall remain
subject to the restrictions contained in this Lock-Up Agreement.

Any Common Stock received upon exercise of options granted to the undersigned
will also be subject to this Lock-Up Agreement. Any Common Stock acquired by the
undersigned in the open market on or after the Stock Offering Date (pursuant to
a “friends and family” or directed share program or otherwise) will not be
subject to this Lock-Up Agreement. A transfer of Common Stock to a family member
or a trust for the benefit of the undersigned or a family member may be made,
provided the transferee agrees in writing prior to such transfer to be bound by
the terms of this Lock-Up Agreement as if it were a party hereto.

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to (a) decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement and (b) place legends and stop transfer instructions on any
such shares of Common Stock owned or beneficially owned by the undersigned.

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Lock-Up Agreement. This Lock-Up Agreement is
irrevocable and shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned. This Lock-Up Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey, without regard to choice of law rules. This Lock-Up Agreement shall
lapse and become null and void if the Stock Offering Date shall not have
occurred on or before [                    ].

 

Very truly yours,

 

Printed Name:  

 

Date:  

 

 

C-3